Case 8:20-cv-00043-SB-ADS Document 190-21 Filed 05/14/21 Page 1 of 9 Page ID
                                 #:2763




  Summary Judgment Ex. 3
 Case 8:20-cv-00043-SB-ADS Document 190-21 Filed 05/14/21 Page 2 of 9 Page ID
                                  #:2764



 1                         DECLARATION OF ERIN MASON
 2
 3         I, Erin Mason, pursuant to 28 U.S.C. § 1746, hereby declare the
 4   following:
 5         1.       The following facts are known to me personally and if called as a
 6   witness I could and would competently testify to them.
 7         2.       In around November 2014, I joined the mortgage company Chou
 8   Team Realty, Inc., which did business using the name Monster Loans
 9   (“Monster Loans”). My position at Monster Loans involved working as an
10   office manager, and I also coordinated employee onboarding and licensing
11   applications for Monster Loans’ loan officers. I was hired by Jawad Nesheiwat
12   and Sean Cowell and reported to them.
13         3.       When I joined Monster Loans in around November 2014, Thomas
14   Chou was Monster Loans’ owner and head. Nesheiwat and Cowell were
15   executives at Monster Loans. Nesheiwat managed the company’s day-to-day
16   operations and oversaw its sales and marketing.
17         4.       In around June 2015, Nesheiwat directed me to help him apply for
18   Monster Loans to receive an account with the credit bureau Experian.
19   Nesheiwat also instructed Monster Loans marketing employee Bilal
20   Abdelfattah, who went by the name Bill Abdel (“Abdel”), to help with the
21   application.
22         5.       As part of the application process, Experian requested an example
23   of the mortgage mailer Monster Loans used. Nesheiwat told me not to provide
24   Experian with the mailer that Monster Loans actually used to market mortgage
25   loans, and to instead provide Experian with a “compliant mailer.” Attached as
26   Exhibit 1 is a true and correct copy of an email string from June 29, 2015
27   between Nesheiwat, Abdel, and me regarding providing Experian with a mailer.
28   In the email string, I recognize Nesheiwat’s Monster Loans email address

                                              1
 Case 8:20-cv-00043-SB-ADS Document 190-21 Filed 05/14/21 Page 3 of 9 Page ID
                                  #:2765



 1   (jawad@monsterloans.com) and Abdel’s Monster Loans email address
 2   (babdel@monsterloans.com).
 3         6.     In July 2015, Nesheiwat also directed me to fill out and submit an
 4   Experian membership application and to submit Experian’s Prescreening
 5   Services Schedule. Attached as Exhibit 2 is a true and correct copy of an email
 6   I sent to Experian employee April Glaze on July 27, 2017 attaching a corrected
 7   version of the membership application and the Prescreening Services Schedule.
 8   Exhibit 2 also includes earlier emails that I exchanged with Glaze in July 2015
 9   as part of the application process.
10         7.     Nesheiwat signed the membership application in Exhibit 2 on
11   behalf of Monster Loans. Monster Loans’ owner Thomas Chou also signed the
12   application. Nesheiwat told me what to write in the section of the membership
13   application with the heading “Permissible Purpose/Appropriate Use.” In
14   addition, Nesheiwat signed the Prescreening Services Schedule in Exhibit 2 on
15   behalf of Monster Loans.
16         8.     After I submitted the application to Experian, Experian approved it
17   and Monster Loans received an account with Experian.
18         9.     During 2014 and 2015, Monster Loans was located in an office
19   building located at 3 Whatney in Irvine, California. After I began working at
20   Monster Loans, a business called Docu Prep Center began operating at 3
21   Whatney as well. Nesheiwat, Chou, and Cowell were investors in Docu Prep
22   Center.
23         10.    Although I was not an employee of Docu Prep Center, while I
24   worked at Monster Loans Nesheiwat and Cowell often instructed me to provide
25   administrative assistance to Docu Prep Center. For example, I prepared Docu
26   Prep Center’s application to the Better Business Bureau, handled its payroll,
27   and assisted with employee onboarding and employee terminations.
28

                                             2
 Case 8:20-cv-00043-SB-ADS Document 190-21 Filed 05/14/21 Page 4 of 9 Page ID
                                  #:2766



 1         11.    Docu Prep Center’s business involved assisting consumers with
 2   consolidating their federal student loans and enrolling in student loan
 3   repayment programs in exchange for a fee. Docu Prep Center marketed its
 4   services through direct mail and then sold its services to consumers who called
 5   in response to its mailings.
 6         12.    Through my experience assisting Docu Prep Center and working at
 7   the 3 Whatney office building, I observed Nesheiwat’s interactions with Docu
 8   Prep Center’s managers, David Sklar and Robert Hoose. In general, Nesheiwat
 9   told Sklar and Hoose how to run Docu Prep Center, and they followed his
10   directions. I viewed Nesheiwat as the person who was ultimately in charge of
11   Docu Prep Center.
12         13.    In addition, Nesheiwat provided instructions and training to Docu
13   Prep Center sales employees on how to sell the company’s services over the
14   phone. For example, he coached sales employees on how to overcome
15   consumers’ objections during sales calls, so that the sales employees could
16   complete their sales. He also listened to recordings of sales calls and then
17   provided feedback to sales representatives on how to better make sales.
18         14.    In late 2015, Nesheiwat and Cowell asked me to help them open a
19   new student loan business similar to Docu Prep Center. In around December
20   2015 or January 2016, I left Monster Loans and began working at Certified Doc
21   Prep Services, which was located in Brea, California. At Certified Doc Prep
22   Services, I was generally responsible for human resources issues and paying the
23   bills. Haithem Abdelfattah, who was also known as Haithem Abdel
24   (“Haithem”), oversaw the company’s sales floor and employee training. I
25   worked full time at Certified Doc Prep Services for about six months, and then
26   continued to handle paying its bills for a time thereafter.
27         15.    Certified Doc Prep Services involved two entities: Certified Doc
28   Prep, Inc. and Certified Doc Prep Services, LP. The profits from the business

                                              3
 Case 8:20-cv-00043-SB-ADS Document 190-21 Filed 05/14/21 Page 5 of 9 Page ID
                                  #:2767



 1   went to its limited partner investors. Certified Doc Prep Services’ limited
 2   partners included Nesheiwat, Cowell, Chou, Sklar, and Hoose. Haithem and I
 3   also each received limited partnership interests in the company, which was how
 4   we received our salaries.
 5         16.    Certified Doc Prep Services was directly modelled on Docu Prep
 6   Center. Certified Doc Prep Services provided the same services to consumers
 7   with student loans as Docu Prep Center, which involved assisting consumers
 8   with consolidating their federal student loans and enrolling in student loan
 9   repayment programs in exchange for a fee.
10         17.    Like Docu Prep Center, Certified Doc Prep Services also used
11   direct mail to market its services. Certified Doc Prep Services also had a sales
12   floor, and its sales representatives sold its services to consumers who called in
13   response to the mailings.
14         18.    To send direct mail to consumers, Certified Doc Prep Services
15   used a mailing house called Automated Mailers, which Monster Loans and
16   Docu Prep Center also used to send their mail. Nesheiwat arranged for
17   Certified Doc Prep Services to send mail through Automated Mailers and then
18   oversaw the relationship between it and Automated Mailers. I was responsible
19   for paying Automated Mailers’ invoices.
20         19.    At Nesheiwat’s direction, Abdel generally handled the day-to-day
21   process of placing orders for direct mail with Automated Mailers on behalf of
22   Certified Doc Prep Services. As part of that process, Abdel provided
23   Automated Mailers with spreadsheets of consumer data to populate the
24   mailings. Nesheiwat arranged for Certified Doc Prep Services to obtain and use
25   those spreadsheets.
26         20.    As part of the mailing process, Automated Mailers sent “proofs”
27   for Certified Doc Prep Services to review before a mailing went out. The
28   proofs were examples of the solicitations that consumers would receive.

                                              4
 Case 8:20-cv-00043-SB-ADS Document 190-21 Filed 05/14/21 Page 6 of 9 Page ID
                                  #:2768



 1   Attached as Exhibit 3 is a true and correct copy of an email that Automated
 2   Mailers employee Alex Klarow sent to me on February 17, 2016, attaching
 3   copies of proofs for review. Abdel and Nesheiwat are also copied on the email.
 4   I recognize the proofs in Exhibit 3 as examples of the marketing letters that
 5   Certified Doc Prep Services sent around that time. Klarow’s email refers to
 6   “DPC Brea,” which I understand to refer to Certified Doc Prep Services, which
 7   was located in Brea, California.
 8          21.   The direct mail solicitations that Certified Doc Prep Services used
 9   were based on the template that Docu Prep Center used for its solicitations.
10          22.   I am not aware of any steps taken by anyone associated with
11   Certified Doc Prep Services or Docu Prep Center—including Nesheiwat—to
12   determine whether the statements made in their direct mail solicitations were
13   truthful.
14          23.   In addition to coordinating Certified Doc Prep Services’ mailings,
15   Nesheiwat provided Haithem Abdelfattah with guidance regarding how to sell
16   the company’s services and how to train employees.
17          24.   When consumers called in response to Certified Doc Prep
18   Services’ direct mail solicitations, Certified Doc Prep Services’ representatives
19   would attempt to sell consumers services over the phone and to agree to pay
20   Certified Doc Prep Services’ fee.
21          25.   The sales representatives typically worked from sales scripts, and
22   Certified Doc Prep Services included those scripts as part of the training of new
23   employees. When it began, Certified Doc Prep Services used Docu Prep
24   Center’s sales script. Thereafter, Certified Doc Prep Services and Docu Prep
25   Center shared scripts with each other.
26          26.   Attached as Exhibit 4 is a true and correct copy of an email that
27   Haithem sent me on June 27, 2016 attaching a Certified Doc Prep Services sales
28

                                              5
 Case 8:20-cv-00043-SB-ADS Document 190-21 Filed 05/14/21 Page 7 of 9 Page ID
                                  #:2769



 1   script. He sent the email to my Certified Doc Prep Services email account,
 2   emason@certifieddocprep.com.
 3         27.    During 2016, as part of the regularly conducted activity of
 4   Certified Doc Prep Services, I sent and received emails (and attachments to
 5   emails) using the email address emason@certifieddocprep.com. I also kept
 6   such emails (and their attachments) as a regular practice.
 7         28.    The email in Exhibit 4 was sent by Haithem Abdelfattah and
 8   attached a copy of Certified Doc Prep Services’ sales script. Because of his
 9   position and responsibilities at Certified Doc Prep Services, Haithem had
10   knowledge of the sales script that Certified Doc Prep Services used. Haithem’s
11   email and its attachment are records of Certified Doc Prep Services’ regularly
12   conducted activity that were made at or near the time he sent the email and were
13   sent in the ordinary course of business at Certified Doc Prep Services.
14         29.    Certified Doc Prep Services worked with a company called Docs
15   Done Right, which was managed by Eduardo Martinez.
16         30.    Docs Done Right provided various forms of assistance to Certified
17   Doc Prep Services. For example, Martinez and Docs Done Right provided
18   Certified Doc Prep Services with access to the computer software system that
19   Certified Doc Prep Services and Docs Done Right used, which was called Debt
20   Pay Pro.
21         31.    Martinez and Docs Done Right also coordinated the collection of
22   consumers’ payments for Certified Doc Prep Services’ fees. Docs Done Right
23   tracked which consumers made payments, when they made payments, and what
24   they paid, and then informed Certified Doc Prep Services about those payments
25   so that Certified Doc Prep Services could pay commissions to its sales
26   representatives.
27         32.    In addition, Docs Done Right handled consumer complaints and
28   refund requests. Docs Done Right employees would inform me when to

                                             6
 Case 8:20-cv-00043-SB-ADS Document 190-21 Filed 05/14/21 Page 8 of 9 Page ID
                                  #:2770



 1   provide consumers who complained with a refund. For example, attached as
 2   Exhibit 5 is a true and correct copy of an email I received on October 4, 2016
 3   from Docs Done Right employee Mariana Diaz regarding two Certified Doc
 4   Prep Services customers who complained and were given refunds. Because of
 5   her position and responsibilities at Docs Done Right, Diaz had knowledge of
 6   the refunds described in her email in Exhibit 5. Diaz’s email is a record of
 7   Certified Doc Prep Services’ and Docs Done Right’s regularly conducted
 8   activity that was made at or near the time she sent the email.
 9         33.    In around August 2016, I returned to work full time at Monster
10   Loans. Between August 2016 and February 2017, I worked as the sales
11   manager at a branch office of Monster Loans called Zoom Home Loans that
12   was being launched at that time. In around February 2017, I became the human
13   resources manager at Monster Loans, and began reporting to Mike van Loon. I
14   remained at Monster Loans until around April 2020.
15         34.    In around October 2016, Mark Nevarez and Aaron Sebreros
16   became Certified Doc Prep Services’ new managers, replacing Haithem
17   Abdelfattah and me. Before that, Nevarez and Sebreros were both employees
18   of Docu Prep Center.
19         35.    Although I was less involved in Certified Doc Prep Services on a
20   day-to-day basis, I continued to pay the company’s bills and provide human
21   resources support.
22         36.    In early 2017, Certified Doc Prep Services’ limited partners
23   decided to replace Certified Doc Prep Services with a new company called
24   Secure Preparation Services.
25         37.    Secure Preparation was effectively a continuation of Certified Doc
26   Prep Services under a new name. Nevarez and Aaron Sebreros became the
27   managers of Secure Preparation Services. The employees of Certified Doc Prep
28   Services were transferred over to Secure Preparation Services, which continued

                                             7
 Case 8:20-cv-00043-SB-ADS Document 190-21 Filed 05/14/21 Page 9 of 9 Page ID
                                  #:2771




 1   to operate out of the same office location in Brea, Califomia. Secure
 2   Preparation Services offered the same services as Certified Doc Prep Services.
 3   When Certified Doc Prep Services stopped enrolling new clients, its former
 4   employees began emolling new clients under the name Secure Preparation
 5   Services.
 6
 7   I declare under penalty of perjury that the foregoing is true and correct.
 8
 9   Executed on March 6^^ ,2021.
                                                    d
10
11                                           Erin Mason
12                                           At Laguna Beach, Califomia
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             8
